Lumpkin, J.
(After stating the foregoing facts.)
1. Mortality tables are not admitted in evidence for the purpose of showing that the plaintiff was hurt, or that the defendant is liable, but as an aid to the jury in estimating the probable dura*517tion of the injury if it is shown to be permanent, and calculating the amount of damages if there be a recovery. Where the jury has found that the defendant is not liable at all,' a ruling as to the method of estimating the amount of damages, if the plaintiff is entitled to recover for a permanent injury, will not require a new trial, even if erroneous. Edwards v. Block, 73 Ga. 450(3).
2. If the questions which the court allowed to be asked a witness and which were complained of as leading were in fact so, the court had a discretion on that subject. Civil Code, §5283, and cit.
3. Admissions or propositions made with a view to compromise are not admissible. But where a party makes admissions without regard to a compromise, and when- it does not appear that any compromise or proposition to compromise is in view, the fact that she may afterwards propose that the parties compromise will not have a retroactive effect so as to prevent her independent admissions from being proved against her. Akers v. Kirke, 91 Ga. 590(3); Cooper v. Jones, 79 Ga. 379; Hatcher v. Bowen, 74 Ga. 840(c); Teasley v. Bradley, 110 Ga. 498(6).
4-6. The narrative statement of the plaintiff in regard to the manner in which she was injured, ’made some minutes after the transaction was over, and after she had walked from the place where it occurred to her intended destination, two or three hundred yards away, was no part of the res gestae, and was properly excluded. Augusta & Summerville R. Co. v. Randall, 79 Ga. 304(3); Newsom v. Georgia Railroad, 66 Ga. 57; White v. Southern Ry. Co., 123 Ga. 353(3), 358, and cit.; Poole v. East Tenn., Va. & Ga. Ry. Co., 92 Ga. 337; Western & Atlantic R. Co. v. Beason, 112 Ga. 553; Weinkle v. Brunswick R. Co., 107 Ga. 367. Nor did such statement become admissible because evidence was introduced to show that the plaintiff had made an admission at another time and to another witness, as to the manner in which she was injured. Even where it is sought to impeach a witness by evidence of contradictory statements, the general rule is that, such witness can not be supported or corroborated by proof that he had made elsewhere other statements consistent with his testimony on the stand. Cook v. State, 124 Ga. 653, and cit. This case is not one of those exceptional .ones referred to in McCord v. State, 83 Ga. 521, and Sweeney v. Sweeney, 121 Ga. 293. Here the evidence was not offered for the purpose of impeachment; and even if it had been, the *518motive imputed to her to talk in her, own favor existed as well when the statements were made as when her testimonj'- was given. If the rule contended for by the plaintiff in error were adopted, every plaintiff against whom an admission was proved could reply by showing statements previously made in his own favor ad libitum. The charge on the subject of admissions furnished no ground for a new trial. Raleigh R. Co. v. Allen, 106 Ga. 572; Phœnix Insurance Co. v. Gray, 113 Ga. 424.
7. The charge in respect to the commencement and termination of the relation of passenger and carrier may not have been an exhaustive statement of all possible eases on that subject. Thus, in Central R. Co. v. Perry, 58 Ga. 461, it was held, that “One "who has a railroad'ticket, and is present to take the train at the ordinary point of departure, is a passenger, though he has not entered the cars. In duties toward him, directly involving his safety, the Compaq is bound to extraordinary diligence, and in those touching his convenience or accommodation, to ordinary diligence.” In Brunswick R. Co. v. Moore, 101 Ga. 684, the rule was stated to be that “Where the relation of carrier and passenger is once established, unless that relation be terminated by the voluntary act of the passenger, or by the carrier under circumstances which would justify such a course, it continues until the passenger is safely deposited at his point of destination, and until he has left or has had a reasonble time within which to leave the premises of the carrier.” In Central Railroad v. Whitehead, 74 Ga. 441, a majority of the court approved a charge that the “duty did not end until the plaintiff was safely landed on the ground at McBean” (the point of destination). In delivering the opinion Chief Justice Jackson said: “The liability of the carrier begins wlien the train starts and ends only when the passenger lands safely. If the train stops long enough for him to get oil, and keep still, then the company’s servants have done all they could, and the fault is the passenger’s; but if jerks, sudden jerks, while he is getting off; injure him, he having not time to get off safely — reasonable time, then the servants of the company have not' exercised all reasonable and ordinary care due to everybody, and certainly not that extraordinary care and diligence due to a passenger.” In Atlanta Consolidated Street Ry. Co. v. Bates, 103 Ga. 333, the language of the first headnote is very similar to that employed by the -judge in his charge in this case. The de*519fendant there excepted to it as too broad. Tn the opinion Mr. Justice Lewis said: “There is some apparent conflict in the authorities as to whether the relation of common carrier and passenger exists after the passenger has alighted from the car and before he has had opportunity of passing over and beyond a parallel track of the company’s line; but certainly the relation exists while the passenger is in the 'act of alighting.” In Daniels v. Western & Atlantic R. Co., 96 Ga. 786, it is said: “It is the duty of a railway company to carry its passengers safely to their destination, stop a sufficient length of time to allow them to' leave the train in safety, and provide a suitable place for their so doing.” See also, on this subject, Central Railroad v. Thompson, 76 Ga. 770, 771; 4 Elliott on Railroads, §1592; 5 Am. & Eng. Enc. Law (2d ed), 497, 498; Fetter on Carriers of Passengers, §§231, 233; 6 Cyc. 541; Nunn v. Georgia Railroad, 71 Ga. 710; Covington v. Western & Atlantic R. Co., 81 Ga. 273; Southern Ry. Co. v. Reeves, 116 Ga. 743.
It will be observed that the language employed in the decisions cited varies someAvhat. But what is said in reference to a case must be considered in the light of the facts of that case. Thus, one case involved the question of the commencement of the relation of passenger and carrier before actual entry into the ear; another involved the question of allowing a passenger ample opportunity to alight; another included the question whether a person who had actually alighted from the car upon the ground, but had not had a reasonable opportunity to leave the premises, was still embraced within the meaning of the term “passenger.” ' It was not intended in each case to state an absolutely comprehensive rule including all possible instances. The presiding judge was charging in the light of the issues made in this case and the evidence introduced; and thus viewing the charge to which exception was taken, and considering it in connection with the entire charge, we do not think it was subject to the criticism made upon it.
8, 9. Without discussing each of the other grounds of the motion for a new trial, suffice it to say that we do not think that any of them require a new trial.

Judgment affirmed.


All the Justices concur.